


EXHIBIT 10.31


INVENTORY MANAGEMENT AND MONITORING AGREEMENT
 


THIS AGREEMENT (“Agreement”), dated this 1st day of September, 2010 (the
“Effective Date”), is made by and between SheerVision, Inc. (“SheerVision”), a
Delaware corporation with its principal place of business at 4030 Palos Verdes
Drive North, Suite 104, Rolling Hills, CA 90274, and Assurance Funding
Solutions, LLC (“Assurance”), a Texas limited liability company, with its
principal place of business at 15400 Knoll Trail Drive, Suite 336, Dallas, Texas
75248.
 
 
RECITALS
 
This Agreement sets forth the parties’ understanding and agreement with respect
to Assurance’s provision of inventory management and monitoring services to
SheerVision.
 
SheerVision and Assurance agree as follows:
 
1.           Inventory Purchase and Management. Assurance agrees to provide
inventory assessment, management and monitoring services to  SheerVision so that
it can better manage its inventory purchases (“Monitoring Services”) on an
ongoing basis.  The Monitoring Services performed by Assurance are more fully
described on Schedule A.


 
2.           Fees.   Fees for all services provided by Assurance under this
Agreement shall be as set forth on Schedule A.
 
3.           Term.   The initial term of this Agreement shall begin on the
Effective Date and continue for a period of one year thereafter, unless
terminated as permitted under the terms of this Agreement. Thereafter, the
Agreement shall automatically renew for additional one (1) year periods.
 
4.           Termination. Either party may terminate the Agreement, with or
without cause, with ninety (90) days’ advance written notice, except that this
Agreement may not be terminated by SheerVision if any amounts are due and
outstanding on any promissory notes issued by SheerVision in favor of Assurance
or any of its affiliates.
 
5.           Security Interest.    In order to secure its payment obligations
under the terms of this Agreement, SheerVision agrees to grant Assurance a
security interest in all of its assets pursuant to that certain Security
Agreement in the form attached hereto as Exhibit A.
 
6.           Confidentiality.
 
(a) Either party may disclose to the other certain information in connection
with its performance hereunder which it deems to be confidential and
proprietary. Such information, which is originated by the disclosing party (the
“Owner”) or is within the special knowledge of such party and which is in
documentary form and conspicuously marked “confidential” at the time of
disclosure will be considered to be confidential and proprietary (“Confidential
Information”). If such information is not in documentary form when disclosed,
but is reduced to a writing and forwarded to the other party within ten
(10) days of the date of initial visual or oral disclosure and marked
“confidential”, such information will be, from the time of initial disclosure
considered as confidential and proprietary (“Confidential Information”).
Notwithstanding, however, the presence or absence of a marking as indicated
above, Confidential Information shall mean all information, regardless of the
form in which it is transmitted, relating to the Owner’s (or another party whose
information Owner has in its possession under obligations of confidentiality)
past, present or future research, development or business plans, operations or
systems (including, without limitation, the terms and conditions of this
Agreement, studies or reports, software, memoranda, drafts and other information
in either tangible or intangible form).
 
(b) For a period of two (2) years from the date of disclosure to the party
receiving the Confidential Information (the “Recipient”), Recipient shall not
disclose any Confidential Information it receives from Owner to any person, firm
or corporation except: (i) employees of Recipient and its affiliated companies
who have a need to know and who have been informed of Recipient’s obligation
hereunder; (ii) contractors or consultants under contract to Recipient who have
a need to know, who have been informed of Recipient’s obligations hereunder, and
who have agreed in writing not to disclose Confidential Information for a period
not shorter than the nondisclosure period provided above; and (iii) as provided
in subparagraph (c) below. Recipient shall use the same degree of care, but in
no case less than reasonable care, to avoid disclosure of such Confidential
Information as Recipient uses with respect to its own Confidential Information
of like importance.
 
 
 

--------------------------------------------------------------------------------

 
(c) Information shall not be deemed confidential or proprietary for purposes of
this Agreement, and Recipient shall have no obligation with respect to any such
information, which: (i) is already known to Recipient at the time of its
disclosure; (ii) is or becomes publicly known through no wrongful act of
Recipient; (iii) is received from a third party without similar restrictions and
without breach of this Agreement; (iv) is independently developed by Recipient;
or (v) is lawfully required to be disclosed to any government agency or is
otherwise required to be disclosed by law.
 
(d) All Confidential Information disclosed by Owner to Recipient pursuant to
this Agreement in tangible form (including, without limitation, information
incorporated in computer software) shall be and remain in the property of Owner,
and all such Confidential Information shall be promptly returned to Owner or
certified as destroyed, as the Owner may so designate, upon written request.
 
7.           Notices.    Any notice which either party may desire to give the
other party must be in writing and may be given by (i) personal delivery to an
officer of the party, (ii) by mailing the same by registered or certified mail,
return receipt requested, to the party to whom the notice is directed at the
address of such party as set forth at the beginning of this Agreement, or such
other address as the parties may hereinafter designate, and (iii) by facsimile
or telex communication subsequently to be confirmed in writing pursuant to item
(ii) herein.
 
8.           Governing Law.   This Agreement shall be construed and enforced in
accordance with the laws of the State of New York, except that body of law
concerning conflicts of law.
 
9.           Cooperation.   Each party agrees to execute and deliver such
further documents and to cooperate as may be necessary to implement and give
effect to the provisions contained herein.
 
10.           Attorneys Fees.   In the event there is any dispute concerning the
terms of this Agreement or the performance of any party hereto pursuant to the
terms of this Agreement, and any party hereto retains counsel for the purpose of
enforcing any of the provisions of this Agreement or asserting the terms of this
Agreement in defense of any suit filed against said party, each party shall be
solely responsible for its own costs and attorney’s fees incurred in connection
with the dispute irrespective of whether or not a lawsuit is actually commenced
or prosecuted to conclusion.
 
11.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
12.           Section Headings.  Section headings in this Agreement are for
convenience only, and shall not be used in construing the Agreement.
 
13.           Incorporation of all Attachments.  Every attachment referred to
hereinabove and attached hereto is hereby incorporated herein by reference as if
set forth herein in full.
 
14.            Severability.  A judicial determination that any provision of
this Agreement is invalid in whole or in part shall not affect the
enforceability of those provisions found to be valid.
 
15.           Binding Effect/Assignment. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto, and their respective
representatives, successors and permitted assigns. This Agreement shall not be
assignable by either party, without the express written consent of the other
party, which consent shall not be unreasonably withheld, including to a Person
in which it has merged or which has otherwise succeeded to all or substantially
all of such party’s business and assets to which this Agreement pertains and
which has assumed in writing or by operation of law its obligations under this
Agreement. Any attempted assignment in violation of this provision will be void.
 
16.           Entire Agreement.   This Agreement constitutes the entire
agreement between the parties regarding its subject matter. This Agreement
supersedes any and all previous proposals, representations or statements, oral
or written. Any previous agreements between the parties pertaining to the
subject matter of this Agreement are expressly terminated. The terms and
conditions of each party’s purchase orders, invoices,
acknowledgments/confirmations or similar documents shall not apply to any order
under this Agreement, and any such terms and conditions on any such document are
objected to without need of further notice or objection. Any modifications to
this Agreement must be in writing and signed by authorized representatives of
both parties.
 
 
 

--------------------------------------------------------------------------------

 
17.           Authorized Representatives.   Either party’s authorized
representative for execution of this Agreement or any amendment hereto shall be
president, a partner, or a duly authorized vice-president of their respective
party. The parties executing this Agreement warrant mat they have the requisite
authority to do so.
 
The signer represents that he/she has read this Agreement, agrees, and is an
authorized representative of their respective party.
 
 

                 
SheerVision, Inc.
     
Assurance Funding Solutions, Inc.
         
By:
         
By:
             
Name:
    
Suzanne Lewsadder
     
Name:
 
Beryl Zyskind
         
Title:
    
CEO
     
Title:
 
Authorized Signatory
                 



 

Inventory Purchase Agreement-Page  of [INSERT PAGE NUMBER]
 


 
 

--------------------------------------------------------------------------------

 



 
                                                           Schedule A
 
Monitoring Services/Fees for Inventory Purchase Agreement
 
Monitoring Services-Assurance shall provide services, including, but not limited
to,
 
 
·  
Assessing Inventory Accuracy

 
 
·  
Assisting in the reduction of lead time issues surrounding production

 
 
·  
Reviewing order quantities

 
 
·  
Comparing receivables against inventory

 
 
·  
Increase efficiencies between inventory, production and sales

 
 
·  
Assist in reducing aging inventories

 
 


 
 
Fees for Monitoring Services
 
SheerVision shall pay Assurance a monthly inventory management and monitoring
fee of six thousand dollars ($6,000).
 



